                                                                                              FILED
                                                                                      2019 Jul-08 AM 10:03
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       MIDDLE DIVISION

ESTIFANOS TEKLE,                             )
                                             )
      Petitioner,                            )
                                             )
v.                                           )   Case No.: 4:18-cv-01676-ACA-JHE
                                             )
KEVIN K. McALEENAN, 1 et al.,                )
                                             )
      Respondents.                           )

                          MEMORANDUM OPINION

      On June 12, 2019, the magistrate judge entered a report, recommending

that the court grant Respondents’ motion to dismiss (doc. 16) and dismiss as

moot Petitioner Estifanos Tekle’s petition for writ of habeas corpus. (Doc.

17). No objections have been filed. The court has considered the entire file

in this action and has reached an independent conclusion that Mr. Tekle’s

petition is moot because he is no longer in custody, and the court no longer

can grant meaningful relief.




      1
        Pursuant to Fed. R. Civ. P. 25(d), Respondent Kevin K. McAleenen, Acting Secretary
of Homeland Security, is automatically substituted for Kirstjen Nielsen.
      Accordingly, the court ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. By separate order, the court will dismiss as

moot the petition for writ of habeas corpus.

      DONE and ORDERED this July 8, 2019.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                          2
